DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant application with Application Number 17/071,198 filed on 10/16/2020 is presented for examination. Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statements dated 11/01/2021 is acknowledged and the cited references have been considered in this examination.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The two references, Juan and Tomura, are the closest prior art of record.
Juan (US 220150303704) reference discloses a circuit has a wired power detector coupled to a wired power transmission path. The wired power detector is arranged to detect whether wired power is present in the wired power transmission path to generate a detection result. A wireless power receiver is arranged to receive the wireless power to generate output power. A controller is coupled to the wired power detector and the wireless power receiver, and arranged to refer the detection result to control the wireless power receiver to output the output power.
Tomura et al (US 20160129796) reference discloses a power supply system in which a powertrain of an electric-powered vehicle configured to include a first motor-generator for generating vehicle driving force a first motor-generator for generating vehicle driving force serves as a load includes an electric power line, a plurality of DC power supplies, a power converter connected across the plurality of DC power supplies and the electric power line, and a control device. 

    PNG
    media_image1.png
    482
    424
    media_image1.png
    Greyscale

The electric power line is electrically connected to the load. The control device is configured to control operations of the load and the power converter. The load is configured to have a mechanism for generating electric power for charging the plurality of DC power supplies during vehicle traveling or during a vehicle stop, in accordance with an operation command from the control device. The power converter includes a plurality of switching elements and is configured to control a voltage of the electric power line by operating with one operation mode among a plurality of operation modes different in a manner of power conversion between the plurality of DC power supplies and the electric power line being applied. The control device includes a charging/discharging control unit and an operation command generation unit.
Qiu et al. (US 20120268063) reference discloses a portable electronic devices, such as smart phones, tablet computers, and laptop computers, have batteries to power electronic circuitry within the device. In addition, such devices may be powered with a household alternating current (AC) power through the use of what is known as an AC adapter that plugs into the wall and converts the AC power signal into a direct current (DC) signal to supply the required power to the device. The electrical current provided by the AC adapter is used to charge the battery of the electronic device and to power the electronic circuitry of the device.
But none of the above references and any prior art of record, do not disclose or suggest the following Claim 1 limitations: “… a power management module electrically connected to the battery and configured to manage charging or discharging of the battery …  the power management module is further configured to: identify an electrical connection between the charging circuit and an external power supply device, receive power from the external power supply device, determine a type of the external power supply device, control the charging circuit to operate in a first mode in which the plurality of switches are controlled such that the charging circuit has a fixed voltage conversion ratio due to a resonance of the capacitor and the inductor, to charge the battery, when the type of the external power supply device is a first type, and control the charging circuit to operate in a second mode in which the plurality of switches are controlled such that a voltage conversion ratio changes in response to a charging ratio of the battery, to charge the battery, when the type of the external power supply device is a second type ….” in combination with the remaining claims elements as set forth in Claim 1 and its depending claims 2-20. Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on M-F: 7 - 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A. DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/
Primary Examiner, Art Unit 2859